Exhibit 3(i) CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES B PREFERRED STOCK OF BIO MATRIX SCIENTIFIC GROUP, INC. a Delaware Corporation PURSUANT TO SECTION CORPORATION LAW OF THE STATE OF DELAWARE The undersigned, DAVID R. KOOS, does hereby certify that: 1.He is the President and Secretary of BIO MATRIX SCIENTIFIC GROUP, INC. a Delaware corporation (the “Corporation”). 2.The Corporation is authorized to issue twenty million (20,000,000) shares of preferred stock. 3.The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Certificate of Incorporation of the Corporation provides for a class of its authorized stock known as preferred stock, comprised of twentymillion (20,000,000) shares, $.0001 par value, issuable from time to time in one or more series; WHEREAS, the Board of Directors of the Corporation is authorized to fix by resolution full or limited, multiple or fractional, or no voting rights, and such designations, preferences, qualifications, privileges, limitations, restrictions, options, conversion rights and other special or relative rights of anyunissued series of preferred stock that may be desired and the number of shares constituting any series and the designation thereof; and WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant to its authority as aforesaid, to established a series of authorized preferred stock having a par value of $.0001 per share, which series shall be designated as “Series B Preferred Stock” and to fix the rights, preferences, restrictions and other matters relating to the such series of preferred stock as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby establish a series of authorized preferred stock having a par value of $.001 per share, which series shall consist of two million (2,000,000) shares and be designated as “Series B Preferred Stock,” and does hereby fix and determine the rights, references, restrictions and other matters relating to such series of preferred stock as follows: 5 1.Designation. The series of preferred stock shall consist of one million (2,000,000) shares designated and known as “Series B Preferred Stock” (hereinafter referred to as “Series B Preferred Stock”). 2.Voting Rights. (a)Voting. With respect to each matter submitted to a vote of stockholders of the Corporation, each holder of Series B Preferred Stock shall be entitled to cast that number of votes which is equivalent to the number of shares of Series B Preferred Stock owned by such holder times two (b)Class Vote.
